Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25D

FIFTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fifth Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Charter Communications Holding Company, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Amended and Restated CSG Master Subscriber Management System
Agreement dated February 9, 2009, as amended (the “Agreement”), and now desire
to further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

CSG and Customer agree to the following as of the Effective Date:

 

1.

In exchange for deployment of Workforce in the markets in which it is used as of
the Effective Date of the Agreement through December, 2014:

 

1.1 CSG agrees to provide implementation for up to and including *** (*)
*********** ******* (**) at ** **** to Customer (excluding Reimbursable
Expenses, if any) subject to terms and conditions for such implementation
(including the implementation timeframes) to be set forth in a mutually
agreeable statement(s) of work executed by the parties (standard timeframe of a
Workforce Express implementation is *** ******* ****** (***) ****);

 

1.2CSG agrees to provide up to ***** (*) ** consolidations at ** **** to
Customer (excluding Reimbursable Expenses, if any)subject to terms and
conditions for such consolidations ( including consolidation timeframes) to be
set forth in a mutually agreeable statement(s) of work, executed by the parties;
and

 

1.3CSG agrees to create new Workforce Express "site" structures, for a maximum
of *** (*) Customer Workforce Express ******** at ** **** to Customer (excluding
Reimbursable Expenses, if any), provided that the creation of such new site
structures (including timeframes) will be described in detail in a mutually
agreeable statement(s) of work, executed by the parties.

 

2.

Note 3 in Schedule F, III. CSG Licensed Products, Section A. Workforce
Management, is deleted in its entirety and replaced as follows:

 

 



"Note 3:  Customer agrees to deploy Workforce through December 2014 in the
markets in which it is used, as of the Effective Date

 



(the “WFX Territory”)."

 

3.The following sentence shall be inserted after the final sentence in Note 6 in
Schedule F, III. CSG Licensed Products, Section A. Workforce Management:

 

Notwithstanding and without limiting or otherwise abrogating Customer’s
obligations to pay the BSC for Connected Subscribers, except for charges or fees
related to implementation, development or future products and services there
shall be ** *********** ********* ********** ******* **** for/with respect to
any Connected Subscribers in ****** ** *** *** ***** ** ******* ***** *********
** ******** after the Conversion Date.

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph R. Stackhouse

 

 

By:  /s/ Robert M. Scott

 

Title:  SVP Customer Ops

 

Title:  EVP

 

Name:  Joseph R. Stackhouse

 

Name:  Robert M. Scott

 

Date:  8-5-09

 

Date:  8/10/09

 